Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 05/17/2021, claims 1-20 remain pending, of which 1-19 are amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margalit et al (US 2011/0184805) in view of Lemmons (US 2003/0028873).
Regarding claims 1, 9 and 15-16: Margalit discloses at least one processor circuit (paragraph [0130], a processing means 20); and, at least one memory that stores program code (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising: networked game playing means; having access to, at least one game, stored in at least one game domain), the program code including instructions to cause the at least one processor circuit to perform the actions of: executing a content a system for precision in-game dynamic advert placement in computer games, It is within the scope of the present invention that the ad placement system, additionally comprises emulation means that superimposes at least one invisible emulation layer, which is click, touch or event enabled, on top of said visual output generated by said computer game), the executing including: obtaining a video frame output by a video game (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising…means for obtaining at least one real-time AV caption of the output generated by said computer game); identifying multiple elements of the video game in the video frame (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising…means for identifying objects, AV events, or a combinations thereof, having access to said at least one AV output of said at least one computer game); and overlaying the content on a determined element (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising…wherein said ad customizing means, synchronizes the audio-visual display generated by said game with said superimposed advertising content, and controls, within a precession of milliseconds, the insertion and removal of said advertising content, thereby offering a distortion-free viewing experience). 
However, Margalit does not specifically disclose evaluating characteristics of the multiple elements to obtain rendering suitability assessments of whether the multiple elements provide suitable surfaces for overlay rendering; or based at least on the rendering suitability assessments, selecting a particular element on which to overlay content.
The pattern recognition software may search the un-enhanced video stream 702 these actual objects or blank spaces. Once a pattern is identified, the server searches the attribute database 718 for a matching attribute. In the event that more than one company has listed the identified actual object or blank space as an attribute, selection criteria may be utilized to choose which advertiser will receive the label).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claims 2, 10 and 17: Margalit discloses that which is discussed above.  However, Margalit does not specifically disclose that identifying the multiple elements in the video game or evaluating the characteristics of the multiple elements to obtain the rendering suitability assessments is performed by a machine learning-based model.
Lemmons discloses that identifying the multiple elements in the video game or evaluating the characteristics of the multiple elements to obtain the rendering suitability assessments is performed by a machine learning-based model (paragraph [0010], paragraph [0059], paragraph [0076], The pattern recognition software may search the un-enhanced video stream 702 these actual objects or blank spaces. Once a pattern is identified, the server searches the attribute database 718 for a matching attribute. In the event that more than one company has listed the identified actual object or blank space as an attribute, selection criteria may be utilized to choose which advertiser will receive the label).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claims 3, 11 and 19: Margalit discloses that which is discussed above. Margalit further discloses executing the content overlay engine in parallel with the video game while the video game is executing on the system (paragraph [0014] – paragraph [0015], a system for precision in-game dynamic advert placement in computer games, It is within the scope of the present invention that the ad placement system, additionally comprises emulation means that superimposes at least one invisible emulation layer, which is click, touch or event enabled, on top of said visual output generated by said computer game).
Regarding claims 4 and 12: Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that the rendering suitability assessments are based at least on one or more prior executions of the video game by a particular user.
Lemmons discloses that the rendering suitability assessments are based at least on one or more prior executions of the video game by a particular user (paragraph [0091], the various embodiments disclosed provide a system and method that allows post-production visual alterations to be added to a video stream).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claims 5 and 13: Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that rendering suitability assessments are based at least on one or more prior executions of the video game by a plurality of users.
Lemmons discloses that rendering suitability assessments are based at least on one or more prior executions of the video game by a plurality of users (paragraph [0091], the various embodiments disclosed provide a system and method that allows post-production visual alterations to be added to a video stream).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claims 6, 14 and 18: Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that rendering suitability assessments for each respective element are based on at least one of: a length of time the respective element was visible during at least one previous execution of the video game; a size of 
Lemmons discloses that rendering suitability assessments for each respective element are based on at least one of: a length of time the respective element was visible during at least one previous execution of the video game; a size of the respective element in the video frame; or a rate of movement of the respective element compared to a previous video frame (paragraph [0085], the head-end reads the tag marking the location of an object or blank space and providing other information such as object or blank space profile, size, type, or other information. The process then proceeds to step 1416 where the head-end queries a list of advertisers, as referred to in FIG. 3. A query is made as to whether the list contains an advertiser that has listed the identified object or blank space as one of the advertiser's attributes. Proceeding to step 1418, as previously disclosed, selection mechanisms may be employed to select the advertiser and the label at head-end. The label is consequently superimposed into the video stream at head-end at step 1420. The display size of the label may be determined by the coordinate and contour data provided by the tag).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Lemmons into the game system as taught by Margalit in order to provide more flexible embedded advertising in a simple and inexpensive manner (Lemmons, paragraph [0007]).
Regarding claims 7 and 20: Margalit discloses that which is discussed above. Margalit further discloses that the overlaying the content on the particular element comprises blending the overlaid content into the video frame (paragraph [0015], that the ad placement system, additionally comprises emulation means that superimposes at least one invisible emulation layer, which is click, touch or event enabled, on top of said visual output generated by said computer game).
Regarding claim 8: Margalit discloses that which is discussed above. Margalit further discloses that content overlay engine and the video game execute on the system as separate processes (paragraph [0014], It is an object of the present invention to disclose a system for precision in-game dynamic advert placement in computer games, comprising: networked game playing means; having access to, at least one game, stored in at least one game domain; means for obtaining at least one real-time AV caption of the output generated by said computer game; means for identifying objects, AV events, or a combinations thereof, having access to said at least one AV output of said at least one computer game; means for superimposing at least one remotely stored advertising content onto the entirety of said at least one caption, or, onto parts thereof).

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/17/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 05/17/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715